15-3785-cv(L)
Abbott Labs. v. Adelphia Supply USA


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

    At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, at 40 Foley Square, in the City of New York, on
the 3rd day of November, two thousand sixteen.

Present: ROBERT A. KATZMANN,
                     Chief Judge,
         RALPH K. WINTER,
         RICHARD C. WESLEY,
                     Circuit Judges.
________________________________________________

ABBOTT LABORATORIES, ABBOTT DIABETES
CARE, INC., ABBOTT DIABETES CARE SALES
CORPORATION,

                                Plaintiffs-Appellees,

                                 v.                                   No. 15-3785-cv(L)
                                                                      No. 15-3858-cv(CON)
H&H WHOLESALE SERVICES, INC., HOWARD
GOLDMAN, LORI GOLDMAN, MATRIX
DISTRIBUTORS, INC., CHRISTOPHER BENEVENT,
SETH GRUMET,

                                Defendants-Appellants,

ADELPHIA SUPPLY USA, YUDAH NEUMAN, a/k/a
LENNY NEUMAN, REUVEN SOBEL, a/k/a CHAIM
SOBEL, MOSES NEUMAN, SHMUEL LEZELL, SAVE
RITE MEDICAL.COM LLC, MARC KAPLAN,
PAPOUTSANIS USA, LLC, d/b/a VIP
INTERNATIONAL-DROGARIS, GEORGE DROGARIS,

                                                        1
OSD CAPITAL, INC., f/k/a FARNES ENTERPRISES
CORPORATION, OVERSTOCKDRUGSTORE.COM
LLC, d/b/a SIMPLEMED SUPPLY, RICK EVENSON,
KEVIN PLUMB, BUDGET HEALTH CORPORATION,
d/b/a BUDGET DRUGS PHARMACY, JOHN FANDETTI,
ROBERT NEWMYER, MARIA FANDETTI, LORI BLUE,
ANTHONY MEOLA, MARK D. HENKIN, DREAM
CEREAL INC., d/b/a DIABETESSUPPLIES4LESS.COM,
DOUGLAS HAUCK, BERKELY DRUGS INC., MAJID
HAMEED, EUGENE HA, CAREWAY PHARMACY
INC., ANATOLIY FAIN, HARRICO-GALLER DRUG
CORPORATION, JOHN GALLAGHER, HABER JN INC.,
d/b/a THE MODERN CHEMIST, NAOMI HABER,
JERRY HABER, NORSTRAND PHARMACY, LLC, d/b/a
VANDERVEER PHARMACY, SARATHCHANDRA
ADUSUMALLI, HEMAGIRI GAYAM, LEV RX CORP,
d/b/a KIRAS PHARMACY, KIRA LEVKOUSKAYA,
ELIYAHUS PHARMACY, INC., ILIAS MLABASATI,
GLOBAL CARE PHARMACY, INC., D.K.Y.
ENTERPRISES, INC., d/b/a 8TH AVENUE PHARMACY,
KIM PING JIM, TGIS PHARMACY, INC., d/b/a
SUNRISE FAMILY PHARMACY, SAJID JAVED, BAY
PHARMACY INC., IRENE PIKER, B & T PHARMACY,
INC., ANATOLY GOROKHOVSKY, LARKE DRUGS,
INC., d/b/a 110 PHARMACY & SURGICAL, PRASAD
VENIGALLA, LA RUCHE PHARMACY, INC., SUNIL B.
PATEL, ESTATES PHARMACY, INC., MOHAMMED
NURUDDIN, JOHN DOE, 1-10, NOVEX AMERICA,
DENNIS CANTOR, TRI-STATE MEDICAL SUPPLIES
EQUIP. CORP., ERWIN GANZFRIED, MORDECHAI
KRITZLER, VALUE WHOLESALE, INC., DIANE
BROWN, MEDICAL DISCOUNT SERVICES, INC.,
BRIAN MESIKA, DARRYL SCHREIBER, XPRESS
MEDICAL SUPPLIES CORP., d/b/a PAYLESS
DISTRIBUTORS, MOHAMMED PATEL, ZUBEDA
MOTI, MUHAMMAD ARIF, SAPS DRUG
WHOLESALE, INC., VILAS ASMIN, RAJESH AMIN,
NIMESH AMIN, IXTHUS MEDICAL SUPPLY, INC.,
KARL KUNSTMAN, COMPLY USA INC., IRANY NIR,
OFEK MESSIKA, KIMBERLY PASZKIEWICZ,
DRUGPLACE, INC., PAUL LEIGHT, KEVIN SINGER,
HMF DISTRIBUTING INC., WHOLESALE DIABETIC
SUPPLIES INC., ROSS TRAGER, MATTHEW FRANK,
PRIMED PHARMACEUTICALS LLC, VINCENT
MONDENADO, MATTHEW ZEIGLER, NE MEDICAL
SUPPLY USA, INC., DANIELLE WAYNE, NICK


                                   2
WAYNE, TAS MEDICAL SUPPLY COMPANY, INC.,
TZVI SKLARZ, PRODUCT PERFORMANCE
COMPANY, INC., JERROLD HERMAN, STEPHEN
HERMAN, MED-PLUS, INC., ROGER MEZHIBOVSKY,
DELRAY MARKETING, LLC, STEVE MICHAELS,
DIABETIC PHARMACY SOLUTIONS, LLC, KARL
BUCHOLZ, GLOBE WANTED, MASSALAH TRADING
U.S.A. LTD., SAAD HADDAD, a/k/a SAM,
HAVEMEYER PHARMACY INC., a/k/a/ SOUTH
SECOND PHARMACY, MICHAEL BASSANELL,

                     Defendants.
_____________________________________________

For Defendants-Appellants
H&H Wholesale Service, Inc.,
Howard Goldman, and
Lori Goldman:                    JOHN SHAEFFER (William Rudy, on the brief), Fox Rothschild
                                 LLP, Los Angeles, CA; Jason Yert, Kerr Russell and Weber,
                                 PLC, Detroit, MI (on the brief).

For Defendants-Appellants
Matrix Distributors, Inc.,
Christopher Benevent, and
Seth Grumet:                     MARTIN I. SAPERSTEIN, Goodman & Saperstein, Garden City,
                                 NY.


For Plaintiffs-Appellees:        GEOFFREY POTTER (Aron Fischer, Timothy A. Waters, on the
                                 brief), Patterson Belknap Webb & Tyler LLP, New York, NY.


       Appeal from the United States District Court for the Eastern District of New York

(Amon, J.).

       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

and DECREED that the judgment of the district court is AFFIRMED.

       Defendants-Appellants H&H Wholesale Services, Inc., Howard Goldman, and Lori

Goldman (“H&H”) and Defendants-Appellants Matrix Distributors, Inc., Christopher Benevent,

and Seth Grumet (“Matrix”) appeal from a judgment of the United States District Court for the



                                               3
Eastern District of New York (Amon, J.) granting the motion of Plaintiffs-Appellees Abbott

Laboratories, Abbott Diabetes Care, Inc., and Abbott Diabetes Sales Corporation (“Abbott”) for

a preliminary injunction enjoining a majority of the defendants from importing, distributing, or

otherwise using in commerce in the United States plaintiffs-appellees’ “FreeStyle” brand blood-

glucose test strips intended for international sale. For substantially the reasons that the district

court granted the motion, we AFFIRM the judgment of the district court. We assume the parties’

familiarity with the underlying facts, the procedural history, and the issues on appeal.

        “The district court has wide discretion in determining whether to grant a preliminary

injunction,” and we review that decision “only for abuse of discretion.” Grand River Enter. Six

Nations, Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007) (per curiam) (quoting Moore v. Consol.

Edison Co. of N.Y., 409 F.3d 506, 511 (2d Cir. 2005)). “Such abuse of discretion ‘usually

consists of clearly erroneous findings of fact or the application of an incorrect legal standard.’”

Id. (quoting Nicholson v. Scoppetta, 344 F.3d 154, 165 (2d Cir. 2003)).

        The district court may grant a preliminary injunction if the plaintiff has shown (1) a

likelihood of success on the merits; (2) a likelihood of “irreparable harm in the absence of

preliminary relief”; (3) “that the balance of equities tips in [the plaintiff’s] favor”; and (4) “that

an injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20

(2008); Am. Civil Liberties Union v. Clapper, 785 F.3d 787, 825 (2d Cir. 2015).

        H&H argues that the district court abused its discretion in finding that Abbott was likely

to succeed on the merits of its trademark infringement claims brought against H&H. Both H&H

and Matrix argue that the district court abused its discretion in finding a likelihood of irreparable

harm in the absence of preliminary relief. We find no abuse of discretion in the district court’s

thorough and well-reasoned order.



                                                   4
       We have considered all of the defendants-appellants’ arguments on this appeal and we

find in them no basis for reversal. Accordingly, we AFFIRM the judgment of the district court.

                                            FOR THE COURT:
                                            CATHERINE O’HAGAN WOLFE, CLERK




                                               5